



FIRST AMENDMENT
TO THE
GLOWPOINT, INC.
2014 EQUITY INCENTIVE PLAN
May 31, 2018
This First Amendment (this “Amendment”) to the 2014 Equity Incentive Plan (the
“Plan”) of Glowpoint, Inc., a Delaware corporation (the “Company”), was adopted
by the Company’s Board of Directors (the “Board”) on April 12, 2018, and shall
become effective upon approval by the Company’s shareholders on May 31, 2018
(the “Effective Date”). All capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
RECITALS
WHEREAS, the Board adopted the Plan on April 22, 2014, following which the Plan
was approved by the shareholders of the Company at the Company’s 2014 Annual
Meeting of Shareholders held on May 28, 2014; and
WHEREAS, the Company desires to amend the Plan as set forth herein.
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the
Effective Date:
AGREEMENT
1)Amendments to Plan.


a)Section 4.1. Section 4.1 of the Plan is hereby amended and restated in its
entirety as set forth below:


4.1 Shares Available. Subject to the provisions of Section 7.1, the capital
stock available for issuance under this Plan may consist, in whole or in part,
of shares of the Corporation’s authorized but unissued Common Stock, treasury
shares constituting Common Stock or shares of Common Stock reacquired by the
Corporation in any manner. For purposes of this Plan, “Common Stock” shall mean
the common stock of the Corporation, par value $0.0001 per share, and such other
securities or property as may become the subject of awards under this Plan
pursuant to an adjustment made under Section 7.1.
b)Section 4.2. Section 4.2 of the Plan is hereby amended and restated in its
entirety as set forth below:


4.2 Share Limit. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan is
7,400,000 shares of Common Stock (the “Share Limit”).
The foregoing Share Limit is subject to adjustment as contemplated by Section
4.3, Section 7.1 and Section 8.10.
c)Section 5.2.7. Section 5.2.7 of the Plan is hereby amended and restated in its
entirety as set forth below:
5.2.7 Compensation Limitations. The maximum aggregate number of shares of Common
Stock that may be issued to any Eligible Person during the term of this Plan
pursuant to Qualifying Options and Qualifying SARs may not exceed 7,400,000
shares of Common Stock. The maximum aggregate number of shares of Common Stock
that may be issued to any Eligible Person pursuant to Performance-Based Awards
granted during the 162(m) Term (other than cash awards granted pursuant to
Section 5.1.6 and Qualifying Options or Qualifying SARs) may not exceed
7,400,000 shares of Common Stock. The maximum amount that may be paid to any
Eligible Person pursuant to Performance-Based Awards granted pursuant to
Sections 5.1.6 (cash awards) during the 162(m) Term may not exceed $10,000,000.
d)Section 8.5. Section 8.5 of the Plan is hereby amended and restated in its
entirety as set forth below:


8.5 Tax Withholding. Upon any exercise, vesting, or payment of any award, the
Corporation or one of its Subsidiaries shall have the right at its option to:
(a) require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of up to the
maximum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or





--------------------------------------------------------------------------------





(b) deduct from any amount otherwise payable in cash to the participant (or the
participant’s personal representative or beneficiary, as the case may be) an
amount up to the maximum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such cash payment.
In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy up to the maximum
applicable withholding obligation on exercise, vesting or payment. In no event
shall the shares withheld exceed the maximum whole number of shares required for
tax withholding under applicable law.
2)No Further Amendments; Effective Date. This Amendment amends only the
provisions of the Plan as set forth herein, and those provisions not expressly
amended shall be considered in full force and effect. Notwithstanding the
foregoing, this Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions and the intent of
this Amendment. This Amendment shall be effective as of the Effective Date.


3)Governing Law. This Amendment shall be governed by the law as set forth in
Section 8.8.1 of the Plan.


As adopted by the Board on April 12, 2018 and approved by the Company’s
shareholders on May 31, 2018.





